AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                              JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November 1, 1987)


                    Margarito Garcia-Vazquez                                Case Number: 3: l 8-mj-23285-WVG

                                                                           Ryan T. Mardock
                                                                           Defendant's Attorney


REGISTRATION NO. 81848298

THE DEFENDANT:
 lSl pleaded guilty to count(s) I of Complaint
                                          ---~------------------------~
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                I

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s)                                                 dismissed on the motion of the United States.
            ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 lSl   Assessment: $10 WAIVED
 lSl   Fine: WAIVED
 lSl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, December 26, 2018
               FILED                                                     Date of Imposition of Sentence




       BY
               Dec 26 2018
          CLERK, U.S. DISTRICT COURT
       SOUTHERN DISTRICT OF CALIFORNIA
                   s1 ericas        DEPUTY
                                                                         -~~;"CRAWFORD
                                                                         UNITED STATES MAGISTRATE WDGE



                                                                                                               3: l 8-mj-23285-WVG
